                     UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION

UNITED STATES OF AMERICA                ) Case No. 1:19-CR-27
                                        )
      v.                                )
                                        )       MOTION TO CONTINUE
JESSICA LEE PHILLIPS                    )
                                        )
                                        )


NOW COMES the Defendant, JESSICA LEE PHILLIPS, by and through her

undersigned counsel of record, Jack W. Stewart, who moves this Court for a

continuance of the above-captioned matter from the Bond Revocation Calendar

of Monday, May 13, 2019. In support of said Motion, the undersigned counsel

states as follows:

      1. That this matter is scheduled for hearing on May 13, 2019 at 2:00

           p.m. before the Magistrate Judge W. Carleton Metcalf.

      2. That undersigned counsel is currently involved in a capital murder

           trial which commenced on Monday, May 6, 2019 in the Superior

           Court Division of Buncombe County in the matter styled State v.

           Nathaniel Elijah Dixon; Docket Numbers: 16 CRS 084881-3,

           16 CRS 084930, and 17 CRS 000106, which is expected to last

           approximately six to eight weeks.

      3. That undersigned counsel, on behalf of the Defendant, waives the

           time limits for the conduct of any bond revocation hearing set for

           Monday, May 13, 2019 and respectfully requests that this matter be

           continued to a later date.



     Case 1:19-cr-00027-MOC-WCM Document 49 Filed 05/09/19 Page 1 of 2
      4. That this Motion for continuance is filed in good faith on behalf of the

         Defendant in the best interest of judicial economy and fairness;

      5. That prior to the filing of this Motion, undersigned counsel conferred

         with the Office of the U.S. Attorney and has not heard as to any

         opposition to this requested continuance.

      WHEREFORE this Defendant respectfully prays this Court:

      1. To continue the Bond Revocation Hearing of this matter from the May

         13, 2019 Court Docket for the reasons herein set forth above.

      2. For such other and further relief as the Court deems just and proper.

      THIS the 9th day of May, 2019.


                                         s/ J. Stewart
                                     Jack W. Stewart
                                     State Bar No: 10053
                                     Attorney for the Defendant
                                     Post Office Box 1920
                                     Asheville, North Carolina 28802
                                     (828) 253-5673
                                     jack@jackstewartlaw.com


                          CERTIFICATE OF SERVICE

      This is to certify that the undersigned has this date served the foregoing
pleading upon all other parties via ECF transmission as follows:

Thomas Kent; thomas.kent@usdoj.gov
Attorney for the United States

      This the 9th day of May, 2019.

                                        s/ J. Stewart
                                     Jack W. Stewart

                                        2




     Case 1:19-cr-00027-MOC-WCM Document 49 Filed 05/09/19 Page 2 of 2
